United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bakersfield, CA, Employer
__________________________________________
Appearances:
Richard Kulick, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-478
Issued: June 18, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On December 30, 2013 appellant’s representative filed an application requesting review
of an August 23, 2013 decision of the Office of Workers’ Compensation Programs (OWCP) in
claim number xxxxxx148. By that decision, OWCP denied modification of its December 19,
2012 decision denying her occupational disease claim for bilateral knee osteoarthritis and knee
replacements. The appeal was docketed as 14-478.
The Board has duly considered the matter and notes that appellant has prior accepted
bilateral knee conditions from a 2009 motor vehicle accident, file number xxxxxx303. As
assembled, the case record now before the Board does not contain file number xxxxxx303.
Pursuant to its procedures, OWCP has determined that cases should be combined where correct
adjudication depends on cross-referencing between files. In the instant appeal, it appears that,
for a full and fair adjudication, OWCP claims pertaining to appellant’s knee conditions should be
combined pursuant to OWCP procedures.1 This will allow OWCP to consider all relevant claim
files in developing appellant’s claim. Moreover, to consider appellant’s appeal at this stage
would involve a piecemeal adjudication of the issues in this case and raise the possibility of

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

inconsistent results. It is the Board’s policy to avoid such an outcome.2 The case must be
remanded to OWCP for reconstruction of the record and an appropriate merit decision issued on
appellant’s claim in order to preserve her right to appeal to the Board.
IT IS HEREBY ORDERED THAT the August 23, 2013 the Office of Workers’
Compensation Programs’ decision be set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: June 18, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

See William T. McCracken, 33 ECAB 1197 (1982).

2

